 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO ANTON LEE,                           Case No. 1:18-cv-00278-JLT (PC)
12                       Plaintiff,              FINDINGS AND RECOMMENDATIONS TO
                                                 REVOKE PLAINTIFF’S IN FORMA PAUPERIS
13           v.                                  STATUS
14    MATEVOUSIAN,                               (Docs. 2, 4)
15                       Defendant.              FOURTEEN-DAY DEADLINE
16

17          On March 2, 2018, the Court granted the plaintiff’s motion to proceed in forma pauperis.
18   (See Doc. 2, 4.) Upon review, it does not appear that Plaintiff met the poverty requirements to
19   proceed in forma pauperis since his national six-month deposits totaled over $900 and his
20   national six-month withdrawals totaled over $1,000, with an average daily balance of nearly
21   $200. (Doc. 2 at 4-6.) Accordingly, the Court ordered Plaintiff to show cause why it should not
22   revoke his in forma pauperis status. (Doc. No. 7.) Though Plaintiff has responded to the Order, he
23   does not explain why his in forma pauperis status should not be revoked.
24          All parties instituting any civil action, suit or proceeding in a district court of the United
25   States, except an application for writ of habeas corpus, must pay a filing fee of $350.002. See 28
26   U.S.C. § 1914(a). An action may proceed despite a party’s failure to prepay the entire fee only if
27   the party is granted leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). See
28


                                                       1
 1
     Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
 2
            The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g) provides that:
 3
                    In no event shall a prisoner bring a civil action or appeal a judgment
 4                  in a civil action or proceeding under this section if the prisoner has,
                    on 3 or more occasions, while incarcerated or detained in any facility,
 5                  brought an action or appeal in a court of the United States that was
                    dismissed on the grounds that it was frivolous, malicious, or fails to
 6                  state a claim upon which relief may be granted, unless the prisoner
                    is under imminent danger of serious physical injury.
 7

 8   28 U.S.C. § 1915(g). Pursuant to Section 1915, notwithstanding any filing fee, or any portion

 9   thereof, that may have been paid, the court shall dismiss the case at any time if the court

10   determines that—

11                  (A) the allegation of poverty is untrue; or
                    (B) the action or appeal-
12                          (i) is frivolous or malicious;
                            (ii) fails to state a claim on which relief may be granted; or
13                          (iii) seeks monetary relief against a defendant who is immune
                            from such relief.
14

15   28 U.S.C. § 1915(e)(2)(a).

16          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

17   116 (9th Cir. 1965). The determination as to whether a plaintiff is indigent and therefore unable to

18   pay the filing fee falls within the court’s sound discretion. California Men’s Colony v. Rowland,

19   939 F.2d 854, 858 (9th Cir. 1991) (reversed on other grounds).

20          A party need not be completely destitute to proceed in forma pauperis. Adkins v. E.I.

21   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948). But “[t]he trial court must be careful to

22   avoid construing the statute so narrowly that a litigant is presented with a Hobson’s choice

23   between eschewing a potentially meritorious claim or foregoing life’s plain necessities.” Temple

24   v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984) (citing Potnick v. Eastern State Hospital, 701

25   F.2d 243, 244 (2d Cir. 1983) (per curiam); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).

26   In considering a motion to proceed in forma pauperis, “even-handed care must be employed to

27   assure that federal funds are not squandered to underwrite, at public expense, either frivolous

28   claims or the remonstrances of a suitor who is financially able, in whole or in material part, to


                                                       2
 1
     pull his own oar.” Temple, 586 F. Supp. at 850.
 2
             Because Plaintiff has had sufficient funds over the last several months to be required to
 3
     pay the filing fee in full to proceed in this action, the undersigned will recommend that his in
 4
     forma pauperis status be revoked, and he be required to pay the filing fee in full. Accordingly, the
 5
     Court ORDERS:
 6
             1. The Order to Show Cause (Doc. 7) is DISCHARGED;
 7
             2. The Clerk of Court shall assign a district judge to this case; and
 8
             The Court RECOMMENDS that Plaintiff’s in forma pauperis status be revoked (Doc. 4),
 9
     and Plaintiff be required to pay the filing fee in full.
10
             These findings and recommendations are submitted to the United States District Judge
11
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after
12
     being served with these findings and recommendations, any party may file written objections with
13
     the court and serve a copy on all parties. Such a document should be captioned “Objections to
14
     Magistrate Judge’s Findings and Recommendations.” Any response to the objections shall be filed
15
     and served within fourteen days after service of the objections. The parties are advised that failure
16
     to file objections within the specified time may waive the right to appeal the District Court’s order.
17
     Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
18

19   IT IS SO ORDERED.
20
         Dated:     November 11, 2018                           /s/ Jennifer L. Thurston
21                                                        UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28


                                                         3
